DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “the second controller acquires a state of the fuel cell system…” (which amounts to data collection and a mental process) and “the first controller controls power generation…on the basis of the state of the fuel cell system to which the second controller belongs acquired by the second control”. 
While claims 10 and 11 are respectively directed toward a method and a computer-readable non-transitory storage medium, all the independent claims essentially recite the above limitations, and are treated the same. 
This judicial exception is not integrated into a practical application because, while the claims also recite limitations of a plurality of fuel cell systems mounted in an electric device, executing a first/second control for controlling the plurality of fuel cell systems, and acquiring a state, these additional elements are only recited at a high-level of generality; the additional elements do not limit the judicial exception to a particular machine or particular method. While the additional elements do link the judicial exception to a technical field, this technical field is not particular because the field is only recited in a generic sense. Further, the additional elements do not limit the judicial exception with or by use of a particular machine because the machine is only recited in a generic sense (thus not particular). In addition, these additional elements (acquiring a state) relate to mere data gathering.
MPEP 2106.05(b) Particular Machine provides guidance on the particularity or generality of element in a machine or apparatus. One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
In the instant case, the claims only refer to a fuel cell and controlling in a generic sense, with no particularity. Fuel cell systems are known to have a multitude of specific configurations including different types (phosphoric acid fuel cells, polymer electrolyte membrane fuel cell, alkaline fuel cell, molten carbonate, solid-oxide), systems with a recirculation loop and systems without a recirculation loop, different sources of hydrogen (hydrogen from a compressed gas, hydrogen reformer connected to the hydrogen input, hydrogen obtained from a metal hydride tank), auxiliary systems, all of which may influence a state of the fuel cell system. Because the structural elements are broad, the judicial exception is not integrated into a particular machine or method.
To illustrate some of the aforementioned fuel cell systems characteristics and configurations, Cha, S (2016). Fuel Cell Fundamentals describes different types of fuel cells (Chapter 8), fuel cells with a reforming system and a metal hydride tank (Figure 10.1), and discusses the using hydrogen directly (from H2 storage) or a hydrogen carrier  (see sections 10.3 Fuel Delivery/Processing Subsystem, 10.3.1 Hydrogen Storage and 10.3.2 Using a H2 Carrier).
Because the claims only recite the additional elements in a high-degree of generality, this is not a Diamond v. Diehr situation that had specific parameters (time, temperature, etc.), specific equations (Arrhenius equation), and a specific solution (repeating a calculation to produce a cured mold). The present claims recite general parameters (“acquiring a state”; not specific to any particular instance of operation of a fuel cell), general equation/relationships (“controlling…on the basis of the state”), with no additional solution or application of the solution or equation. The claims do not describe how the state is acquired with any specifics, how control is performed besides “on a basis”, nor describe how the state or control relates to other aspects of the system. Therefore, because the instant claims do not recite any specific characteristics or configurations of a fuel cell system, how the state is acquired, or specifics as to how the first/second control controls, the instant claims do not integrate the judicial exception into a practical application or a particular method or machine because the additional elements do not impose any meaningful limits on practice the abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional elements are merely data gathering at a high level of generality for a fuel cell. 
As stated above, the only additional elements in the claim are a fuel cell and a data gathering elements. Because Cha, a reference book, teaches different types of fuel cells, fuel delivery systems, governing equations (which implies data gathering), Cha clearly teaches that fuel cell systems, as a whole, are well-understood, routine, and conventional because there are many different types, and without other specificity than the additional elements of “fuel cell” and data gathering steps (which can be any fuel cell and any type of state (including a non-automated controller such as a human), the additional elements do not amount to significantly more.
Therefore, because the claims do not recite additional elements that amount to significantly more than the judicial exceptions, the claims are not patent eligible subject under 35 USC 101.
In addition, dependent claims 2-9 do not further add any additional elements that integrate the judicial exception into a particular machine or a particular method or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al. (JP 2019-071703, see machine translation) in view of Maeda et al. (JP 2017-033712, see machine translation).
Regarding claim 1, Iwami discloses a fuel cell control system 100 comprising a plurality of fuel cell systems 30 (30a,b…), a management device 10 (first controller), and a manufacturing device 20 all connected via network 40 ([0035]). Each fuel cell system 30 includes a power generation unit 300a, hot water storage tank 300b, and a power conversion device 120, wherein the power generation unit 300a includes a fuel cell stack 50 ([0036]). The fuel cell system 30 includes other auxiliary equipment such as raw fuel pump 41, the air blower 43, the reforming water pump 83, the circulation pump 64, and the heat dissipating fan 65a ([0048]).
A deterioration acquiring unit 200 (second controller) is connected fuel cell stack 50a and is connected to the auxiliary equipment, wherein the deterioration acquiring unit 200 instructs the auxiliary equipment to perform functions as well as acquire a deterioration state of the fuel cell and auxiliaries ([0051]-[0058]). Therefore, the deterioration acquiring unit controls the fuel cell system to which it belongs, and acquires a state (deterioration) of the fuel cell system to which the deterioration acquiring unit belongs.
The management device 10 acquires deterioration information of the cell members constituting the fuel cell system 30 from the fuel cell system 30 via the network 40 ([0035]), and can stop a group of deteriorated fuel cell systems based on the deterioration information from the deterioration acquiring units 200 ([0038]). Because the management device 10 controls all the fuel cell systems and can stop individual systems, the management devices controls the plurality of fuel cell systems in an integrated way, controls power generation of each of the plurality of fuel cell systems on the basis of the state of the fuel cell system to which the second controller (deterioration acquiring unit 200) belongs acquired by the second controller, and the deterioration acquiring unit notifies the first controller of the state of the fuel cell system.
While Iwami teaches the fuel cell systems can be in a facility ([0039]), Iwami does not explicitly disclose wherein the fuel cell systems are mounted in an electric device that operates using electric power. 
Maeda discloses a fuel cell system 10 used in a vehicle ([0012], Fig 1). The fuel cell system includes multiple fuel cell units 20A, 20B having fuel cells 21a, 21b, batteries 24a,b, and DC-DC converters 23a,b,  and a controller 30 and accelerator sensor 40 (Fig 1, [0013]-[0014]). A control device 30 controls the fuel cell system ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel cell system of Iwami in vehicle, as taught by Maeda, for the purpose of providing power generation to an electric device.
Regarding claim 2, modified Iwami discloses all of the claim limitations as set forth above. Iwami teaches performing a deterioration determination based on estimated use life period ([0083]-[0115], Figs 9 and 11). Iwami teaches this determination occurs either sequentially or in parallel with the plurality of fuel cell systems ([0101]). In Step 16, it is determined to stop the fuel cell power generation ([0110]-[0115]). Because Iwami teaches performing the steps in sequence or in parallel across the fuel cell systems ([0101]), and Iwami teaches stopping power generation in fuel cells or auxiliaries which are deteriorated ([0110]-[0115]), Iwami suggests controlling the fuel cells so that a difference in state (deterioration) in each of the plurality of fuel cell systems becomes small.
Regarding claim 3, modified Iwami discloses all of the claim limitations as set forth above. While Iwami teaches a management device 10 (first controller) acquires deterioration information of the cell members constituting the fuel cell system 30 from the fuel cell system 30 via the network 40 ([0035]), and can stop a group of deteriorated fuel cell systems based on the deterioration information from the deterioration acquiring units 200 ([0038]), Iwami does not explicitly disclose wherein the first controller determines at least one of the number of fuel cell systems to be allowed to generate the electric power and an amount of electric power to be generated by each fuel cell system so that a required amount of electric power is satisfied on the basis of the required amount of electric power from the electric device and one or both of a deterioration degree and power generation efficiency of each of the plurality of fuel cell systems acquired by the second controller.
Maeda teaches the control device 30 that specifies distribution output for each of the plurality of fuel cells based on system requirement output and controls the plurality of fuel cells based on the distribution output for each of the fuel cells (abstract). The distribution output control means specifies the distribution output of the fuel cells and the secondary batteries in such a manner that the distribution output of at least one fuel cell in the plurality of fuel cells is settled within a predetermined power range Wn  (abstract). That is, Maeda teaches a stepwise increase in the operating number of power generation units as the power demand increases (as compared to operating all the power generation units at a lower power and increasing power as the power demand increases) in order to keep the fuel cell within a predetermined power range to prevent deterioration and reduced efficiency (see Fig 6 with steps of adding power from power generation units to meet the demand). By keeping the fuel cell operating in a predetermined range, it is possible to improve the durability of the fuel cell ([0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of a stepwise increase in number of power generation units providing power as taught by Maeda with the plurality of fuel cell systems of Iwami for the purpose of improving the durability and efficiency of the fuel cells. Because the power is supplied based on the efficiency of the fuel cell, the combination of references at least renders obvious of satisfying the required amount of electric power based on power generation efficiency of the fuel cell systems.
Regarding claim 4, modified Iwami discloses all of the claim limitation as set forth above. Iwami teaches the deterioration degree is determined based of use life ([0021]), which is a total power generation time period. 
Regarding claim 5, modified Iwami discloses all of the claim limitations as set forth above. Iwami teaches a plurality of fuel cell systems 30 with power generation units 300a that are evaluated for deterioration based on use life ([0021]). Maeda teaches a stepwise increase in operating of fuel cells to meet the power demand in order to improve the durability of the fuel cells (abstract, Fig 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cycle the fuel cells (because the process of Maeda includes fuel cells that are not operated while others are operated to meet a lower power demand) in order to keep the use life of the fuel cells low which would improve durability of the fuel cells.
Regarding claim 6, modified Iwami discloses all of the claim limitations as set forth above. Because Iwami teaches stopping power generation from fuel cells marked as having deterioration ([0038]), Iwami suggests not using deteriorated fuel cell for power and instead prioritizing power generation from fuel cells that do not have deterioration (i.e. have a lower deterioration degree, or slower progress of deterioration degree), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fuel cells that do not have deterioration or a lower deterioration degree and generate electric power from them preferentially.
Regarding claim 7, modified Iwami discloses all of the claim limitations as set forth above. Iwami teaches each fuel cell system includes auxiliary equipment (such as raw fuel pump 41, the air blower 43, the reforming water pump 83, the circulation pump 64, and the heat dissipating fan 65a) ([0048]). Iwami teaches that if deterioration occurs in the auxiliary devices, the system is ultimately stopped (Steps S16e,f,g,h, [0110]-[0114]); and therefore meets the limitation of abnormality has been detected, and stopping the fuel cell associated with the auxiliary equipment with the abnormality.
Regarding claim 8, modified Iwami discloses all of the claim limitations as set forth above. Iwami teaches determining the deterioration state of auxiliary equipment ([0083]) and stopping the power generation in the corresponding fuel cell system group ([0110]-[0115]).
Because Iwami teaches stopping power generation from fuel cells systems with auxiliaries marked as having deterioration ([0038]), Iwami suggests not using the fuel cell associated with the corresponding auxiliary with the deterioration for power and instead prioritizing power generation from the fuel cell systems that do not have deterioration (i.e. have a lower deterioration degree, or slower progress of deterioration degree), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fuel cells that do not have deterioration or a lower deterioration degree and generate electric power from them preferentially.
Regarding claim 9, modified Iwami discloses all of the claim limitations as set forth above. Maeda further teaches the fuel cell system is used in a vehicle ([0012]).

Regarding claims 10-11, Iwami discloses a fuel cell control system 100 comprising a plurality of fuel cell systems 30 (30a,b…), a management device 10 (first controller/control), and a manufacturing device 20 all connected via network 40 ([0035]). The management device 10 includes a management control unit 11 and a storage unit 12 ([0064]). Therefore, Iwami teaches both a power supply control method, as well as a computer-readable non-transitory medium storing a program to carry out the program.
Each fuel cell system 30 includes a power generation unit 300a, hot water storage tank 300b, and a power conversion device 120, wherein the power generation unit 300a includes a fuel cell stack 50 ([0036]). The fuel cell system 30 includes other auxiliary equipment such as raw fuel pump 41, the air blower 43, the reforming water pump 83, the circulation pump 64, and the heat dissipating fan 65a ([0048]).
A deterioration acquiring unit 200 (second controller/control) is connected fuel cell stack 50a and is connected to the auxiliary equipment, wherein the deterioration acquiring unit 200 instructs the auxiliary equipment to perform functions as well as acquire a deterioration state of the fuel cell and auxiliaries ([0051]-[0058]). Therefore, the deterioration acquiring unit controls the fuel cell system to which it belongs, and acquires a state (deterioration) of the fuel cell system to which the deterioration acquiring unit belongs (executing…a second control for controlling a plurality of fuel cell systems).
The management device 10 acquires deterioration information of the cell members constituting the fuel cell system 30 from the fuel cell system 30 via the network 40 ([0035]), and can stop a group of deteriorated fuel cell systems based on the deterioration information from the deterioration acquiring units 200 ([0038]). Because the management device 10 controls all the fuel cell systems and can stop individual systems, the management devices controls the plurality of fuel cell systems in an integrated way, controls power generation of each of the plurality of fuel cell systems on the basis of the state of the fuel cell system to which the second controller (deterioration acquiring unit 200) belongs acquired by the second controller, and the deterioration acquiring unit notifies the first controller of the state of the fuel cell system (executing…first control for controlling a plurality of fuel cell systems…in an integrated way).
While Iwami teaches the fuel cell systems can be in a facility ([0039]), Iwami does not explicitly disclose wherein the fuel cell systems are mounted in an electric device that operates using electric power. 
Maeda discloses a fuel cell system 10 used in a vehicle ([0012], Fig 1). The fuel cell system includes multiple fuel cell units 20A, 20B having fuel cells 21a, 21b, batteries 24a,b, and DC-DC converters 23a,b,  and a controller 30 and accelerator sensor 40 (Fig 1, [0013]-[0014]). A control device 30 controls the fuel cell system ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel cell system of Iwami in vehicle, as taught by Maeda, for the purpose of providing power generation to an electric device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/Examiner, Art Unit 1725                                         

/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725